Citation Nr: 0412749	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (SDVI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 determination by the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(ROIC).  The ROIC determined that the veteran was not 
eligible for SDVI because he did not file a timely 
application for the insurance.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  The RO granted service connection for residuals of a 
gunshot wound in October 1972 and for post-traumatic stress 
disorder (PTSD) and neuritis of the gluteal/lumbosacral area 
in January 1997.

3.  The Board granted service connection for degenerative 
disc disease in November 1997.

4.  Service connection has not been established for any 
disability since November 1997.

5.  The veteran did not submit an application for SDVI until 
May 31, 2002.


CONCLUSION OF LAW


Eligibility for SDVI is not shown as a matter of law.  
38 U.S.C.A. § 1922 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified as amended at 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002)).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001, VA issued regulations to implement the 
provisions of the VCAA, which are now codified at 38 C.F.R. 
§3.159 (2003).  

The duty to notify and to assist provisions of the VCAA are 
generally applicable to all claims filed on or after November 
9, 2000, the date of enactment.  See Kuzma v. Principi, 342 
F.3d 1327 (Fed. Cir. 2003).  The Board finds that the VCAA is 
not applicable to the instant appeal for the following 
reason.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than evaluation of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The facts in this case are not in dispute; 
the veteran was awarded service connection for residuals of a 
gunshot wound in October 1972, for post-traumatic stress 
disorder (PTSD) and neuritis of the gluteal/lumbosacral area 
in January 1997.  The most recent grant of service 
connection, for degenerative disc disease, was by a November 
1997 Board decision.  The veteran was granted increased 
ratings and a total disability evaluation based on individual 
unemployability (TDIU) in a May 2001 rating decision.  The 
veteran submitted an application for SDVI on May 31, 2002.  
Resolution of the appeal is dependent on interpretation of 
38 U.S.C.A. § 1922 regarding the time period for submitting 
an application for SDVI.  VA does not have a duty, therefore, 
to notify the veteran of the evidence needed to substantiate 
his claim, or to assist him in obtaining that evidence, 
because no reasonable possibility exists that any assistance 
would aid him in substantiating the claim.  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply); Valiao v. Principi, 17 Vet. App. 229 (2003)(facts 
averred by claimant cannot conceivably result in grant of 
benefits the case should not be remanded for development that 
could not possibly change outcome of decision).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

That being said, the Board finds that the veteran has been 
informed of the statutory requirements regarding an 
application for SDVI, and that he has been provided ample 
opportunity to submit evidence and arguments in support of 
his contention.  

Analysis

Any veteran who is found by the Secretary to be suffering 
from a service-connected disability or disabilities, and 
except for which such veteran would be insurable according to 
the standards of good health established by the Secretary, 
shall be granted insurance by the United States against the 
death of such veteran occurring while such insurance is in 
force.  The application for such insurance must be in writing 
and be made within two years from the date service connection 
for such disability is granted.  If the veteran is shown by 
satisfactory evidence to have been mentally incompetent 
during any part of the two-year period, the application for 
insurance may be filed within two years after a guardian is 
appointed or within two years after the removal of such 
disability, whichever is the earlier date.  38 U.S.C.A. 
§ 1922 (West 2002).

As noted above, the veteran was awarded service connection 
for residuals of a gunshot wound in October 1972, for PTSD 
and neuritis of the gluteal/lumbosacral area in January 1997, 
and degenerative disc disease in November 1997 by the Board.  
The veteran was granted increased ratings and TDIU in a May 
2001 rating decision.

The veteran did not submit an application for SDVI until May 
31, 2002.  Copies of the letters notifying the veteran of his 
eligibility for SDVI following each grant of service 
connection are no longer part of the record.

The Court addressed this issue in Harvey v. Gober, 
14 Vet. App. 137 (2000).  The veteran in Harvey argued that 
VA had failed to notify him of his eligibility for SDVI when 
service connection was granted in 1975, and that due to such 
failure the time limit for submitting the application for 
insurance should be tolled until the application was 
submitted in 1995.  The Court referenced the procedures 
followed by VA to notify veterans of their insurance 
eligibility:

First, a copy of the rating sheet with the award 
letter is sent to the VA Insurance Center having 
insurance jurisdiction over the area in which the 
Regional Office is located.  See DEPARTMENT OF 
VETERANS BENEFITS MANUAL M29-1, Part IV, para. 
1.02a (Jan. 27, 1976). . .  Second, when the 
Insurance Center receives a copy of the award 
letter, it is screened to determine whether the 
veteran is eligible for SDVI.  Id., para. 1.02e.  
Third, veterans with eligible rating decisions are 
sent a form letter (FL 29-5a) and a pamphlet (VA 
Pamphlet 29-9, Service-Disabled Veterans Insurance 
RH-Information and Premium Rates) regarding the 
requirements for applying for SDVI.

Harvey, 14 Vet. App. at 140-41.  

The Court found that the presumption of regularity applied to 
find that VA had properly notified the veteran of his 
eligibility for SDVI when service connection was granted, 
which would have occurred in the normal course of business, 
and that his assertion of not having received such notice did 
not rise to the level of the "clear evidence" necessary to 
rebut the presumption.  See Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992) ("The presumption of regularity supports the 
official acts of public officers and, in the absence of clear 
evidence to the contrary, courts presume that they have 
properly discharged  their duties.")

The same is true in the instant appeal; VA has established 
procedures for notifying veterans of their eligibility for 
SDVI, as well as other VA benefits and services, when service 
connection is granted, and the Board presumes that those 
procedures were followed in this case.  The Board finds, 
therefore, that the veteran is presumed to have been notified 
of his eligibility for SDVI following the October 1972 and 
January 1997 rating decisions, and most recently in the 
December 1997 rating decision implementing the November 1997 
Board decision.

Assuming, for the sake of argument, that VA had failed to 
inform the veteran of his eligibility for SDVI following the 
December 1997 decision, that failure would not establish a 
legal basis for determining that his May 2002 application for 
SDVI was timely filed.  The statutory provision pertaining to 
VA's duty to notify the veteran of his potential eligibility 
for benefits is located at 38 U.S.C.A. § 7722:

(c)(1)  The Secretary shall distribute full 
information to eligible veterans and eligible 
dependents regarding all benefits and services to 
which they may be entitled under laws administered 
by the Department . . . .

(2) Whenever a veteran or dependent first applies 
for any benefit under laws administered by the 
Secretary . . . , the Secretary shall provide to 
the veteran or dependent information concerning 
benefits and health care services under programs 
administered by the Secretary.  Such information 
shall be provided not later than three months after 
the date of such application.

The Court has considered these provisions and determined that 
they do not provide a legal basis for tolling the statutory 
time limit for submitting an application for benefits.  See 
Andrews v. Principi, 16 Vet. App. 309, 316-17 (2002), motion 
for recons. denied, 16 Vet. App. 445 (2002), aff'd 351 F.3d 
1134 (Fed. Cir. 2003).  Therefore, although VA had a duty to 
notify the veteran of his potential eligibility for SDVI 
benefits, the failure to fulfill that duty does not override 
the statutory mandate that an application for SDVI benefits 
be filed within two years of the grant of service connection.

The veteran also argues that the May 2001 rating decision 
assigning increased ratings and a TDIU rating begins a new 
two year period in which to make an application for SDVI 
benefits.  However, 38 U.S.C.A. § 1922 is clear and 
unambiguous, "...upon application in writing within two years 
from the date service-connection of such disability is 
determined...."  A rating decision finding increased rating or 
TDIU benefits does not establish service connection and is 
not an event beginning a new two year period under § 1922.

In summary, service connection was established for the 
veteran's service-connected disabilities more than two years 
prior to his May 31, 2002, application for SDVI.  He had two 
years from the date of the most recent rating decision 
granting service connection to submit an application for 
SDVI, but he did not submit the application until well after 
December 1999.  The evidence of record does not indicate that 
he was mentally incompetent between December 1997 and May 
2002, nor does he so claim.  The Board finds, therefore, that 
his application for SDVI was not timely filed, and 
eligibility for SDVI is denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The claim of entitlement to SDVI is denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




